Filed 11/2/20 P. v. Willett CA1/2
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                   DIVISION TWO


 THE PEOPLE,
             Plaintiff and Respondent,
                                                                         A158201
 v.
 DARRIN WILLETT,                                                         (Mendocino County Super. Ct.
                                                                         No. SCTMCRCR2019300151)
             Defendant and Appellant.


         Darrin Willett appeals from a conviction of unlawful use of tear gas.
He contends the trial court erred in failing to instruct the jury on self-defense
and trial counsel’s failure to request instructions on self-defense constituted
in ineffective assistance of counsel. Respondent seeks dismissal of the appeal
pursuant to the fugitive disentitlement doctrine, based on appellant’s failures
to report to probation after being released from jail on mandatory
supervision.
                                                  BACKGROUND
         Appellant was charged by information filed on January 15, 2019, with
assault by a deadly weapon (Pen. Code, § 245, subd. (a)(1))1 and unlawful use
of tear gas (§ 22810, subd. (g)(1)), with allegations that he had four prior



       Further statutory references will be to the Penal Code unless
         1

otherwise stated.
                                                               1
felony convictions for which he had served prison terms (§ 667.5, subd. (b)).
These charges were also the basis for a petition alleging appellant violated
probation in a 2016 case (No. SCTM-CRCR-16-87363-1) in which he pled no
contest to a charge of threat to use force against a crime victim (§ 140,
subd. (a)).
      After a jury trial, appellant was found guilty of unlawful use of tear gas
and not guilty of assault with a deadly weapon or the lesser included offenses
of assault (§ 240) or threatening with a weapon (§ 417, subd. (a)(1)).
Appellant waived jury trial on the priors, and the court found them true.
Based on the jury’s guilty verdict, the court found appellant in violation of
probation in the 2016 threat case, as well as in a 2018 case. On May 6, 2019,
appellant was sentenced to a term of eight years,2 to be served five years in
confinement in local prison and three years on mandatory supervision.
      Appellant filed a timely notice of appeal.3 Counsel was appointed to
represent appellant, and moved for a stay of appeal and limited remand for
appellant to seek relief under Senate Bill No. 136, pursuant to which
appellant would not be subject to the one-year terms for his prior prison
sentences. We remanded, and on January 27, 2020, appellant was
resentenced to four years, consisting of a three-year local prison term and one
year of mandatory supervision.
      Appellant was released from jail on April 2, 2020, to complete the
mandatory supervision portion of his sentence. On May 4, 2020, the
probation officer filed a petition for violation of mandatory supervision,

      2 The sentence was composed of the upper term of three years for the
tear gas conviction, a consecutive one year for the threat conviction in the
2016 case, and four consecutive one-year terms for the prison priors.
      3Appellant had previously filed a notice of appeal that was returned by
the superior court clerk because appellant had used an incorrect form.

                                       2
alleging appellant had failed to report to probation since release from jail,
failed to keep probation advised of his residence and mailing address, failed
to submit a monthly report form for April 2020, and failed to report after an
appointment letter was mailed to his last reported address on April 7, 2020,
for an appointment scheduled for April 21, 2020. The petition stated that the
probation officer had tried to contact appellant on three separate telephone
numbers on April 7, but was unsuccessful. A “Notice Fixing Time” was filed
on May 4, 2020, setting a hearing date of June 1, 2020, for the petition for
violation of mandatory supervision. On June 1, 2020, the court revoked
mandatory supervision and issued bench warrants in the present case and in
the 2016 case.
      Bench warrants were issued on June 1, 2020, and, as of the filing of
this motion on September 1, 2020, remain outstanding.
      On September 1, 2020, respondent filed a motion to dismiss the appeal
pursuant to the fugitive disentitlement doctrine, representing that the bench
warrants remained outstanding as of that date.
                                    DISCUSSION
      “ ‘It has long been recognized that a convicted defendant who becomes a
fugitive from justice forfeits the right to appeal that conviction.’ ” (People v.
Kubby (2002) 97 Cal. App. 4th 619, 622 (Kubby), quoting People v. Perez (1991)
229 Cal. App. 3d 302, 308.) “Appellate disentitlement based on fugitive status
is not a jurisdictional doctrine, but a discretionary tool that may be applied
when the balance of the equitable concerns makes it a proper sanction for a
party’s flight. (See United States v. Van Cauwenberghe (9th Cir.1991) 934
F.2d 1048, 1054.) Various justifications have been advanced for its
application: (1) assuring the enforceability of any decision that may be
rendered on or following the appeal (Degen v. United States (1996) 517 U.S.
3
820, 824; [People v.] Redinger [(1880)] 55 Cal. [290,] 298); (2) imposing a
penalty for flouting the judicial process (Kubby, supra, 97 Cal.App.4th at
p. 623); (3) discouraging flights from justice and promoting the efficient
operation of the courts (Kubby, at p. 626; Ortega–Rodriguez v. United
States (1993) 507 U.S. 234, 242); and (4) avoiding prejudice to the other side
caused by the defendant’s escape (People v. Kang (2003) 107 Cal. App. 4th 43,
51).” (People v. Puluc-Sique (2010) 182 Cal. App. 4th 894, 897–898.) “ ‘One
who, with knowledge that he is being sought pursuant to court process in a
criminal action, absents himself or flees is a fugitive from justice.’ ” (Kubby,
at p. 624, quoting Estate of Scott (1957) 150 Cal. App. 2d 590, 592.)
      The Attorney General cites Kubby and United States v. Gonzalez (9th
Cir. 2002) 300 F.3d 1048, 1051 (Gonzalez), for the proposition that failure to
report to probation and “violations of probation over 30 days” have been held
to meet the criteria for dismissal under the fugitive disentitlement doctrine.
In Kubby, the defendant failed to surrender on the prescribed date to serve a
jail term ordered as a condition of probation, and a bench warrant issued for
his arrest. (Kubby, supra, 97 Cal.App.4th at p. 622.) The defendant claimed
he was living in Canada for health reasons, as incarceration without access to
medical marijuana to treat his adrenal cancer would be life threatening.
(Ibid.) Given the defendant’s admission that he had “knowingly absented
himself from this state’s jurisdiction,” Kubby held he was “without question, a
fugitive from justice.” (Id. at p. 624.)
      Gonzalez, supra, 300 F.3d 1048, denied a request to dismiss a criminal
appeal under the fugitive disentitlement doctrine based on the defendant’s
failure to report to his probation officer and appear for community service as
required by the conditions of his probation. On a Friday in November, the
probation officer went to the defendant’s address, was told by the apartment


                                           4
manager that she saw the defendant at the apartment every day, and left a
message with the daughter of the woman the defendant lived with for him to
report to probation on Monday. (Gonzalez, at p. 1050.) He did not report,
and eventually was arrested the following August. (Id. at pp. 1050–1051.)
The record did “not indicate there was any difficulty finding him” or that
there had been any attempts to locate or arrest him during the intervening
months; he remained in the same city, albeit at a different address from
where he had lived when he was sentenced. (Ibid.) The court held the record
did not establish the defendant “was ever a fugitive at all, just that he didn’t
comply with his conditions of probation.” (Ibid.)
      Appellant likens his case to Gonzalez, and also to Bhasin v. Gonzales
(9th Cir. 2005) 423 F.3d 977, which held the Board of Immigration Appeals
abused its discretion in applying the doctrine of fugitive disentitlement based
on the petitioner’s failure to appear in response to a removal order. The
record in Bhasin demonstrated that critical documents, including the notice
to report for removal, had been sent to incorrect addresses for the petitioner
and her attorneys on multiple occasions. (Bhasin, at p. 988.) The court found
there were “serious questions” whether the petitioner ever received the notice
to appear and distinguished cases finding “deliberate flouting of the
immigration laws.” (Id. at pp. 988–989.)
      Here, appellant argues the record does not establish he has willfully
fled, hidden, or absented himself from the court’s jurisdiction. He maintains
there is no evidence the probation officer made a sufficient effort to locate
him, noting the probation officer did not go to appellant’s last reported
address as did the probation officer in Gonzalez, supra, 300 F.3d 1048, and
there is no evidence the probation officer tried to confirm that the phone
numbers he called were associated with appellant or left messages telling


                                        5
appellant where and when to report. Appellant also urges there is no
evidence he received notice of his obligation to report on April 21, such as a
signed “return receipt” (Bhasin v. Gonzales, supra, 423 F.3d at p. 988
[distinguishing case in which return receipt demonstrated notice to appear
had been received]), or that he received the revocation petition or notice of
hearing on the petition, neither of which reflect service on him. Finally,
appellant argues, he was released from jail in the midst of the COVID-19
pandemic, with state-wide stay at home orders in place, which he suggests
“likely greatly restricted his movements, as well as where he was able to live,
making flight far less likely, and locating him far easier were someone to
undertake a real effort to do so.”
      Unlike Bhasin, the record here does not affirmatively show that the
relevant notices were sent to the wrong address for appellant or his attorney
or otherwise demonstrate appellant is not at fault for failing to comply with
probation. The exhibits submitted by the Attorney General do not include
the letter informing appellant of the April 21 appointment at the probation
department or a separate proof of service for the “Notice Fixing Time” for the
June 1 hearing date. The proof of service for the petition for violation of
mandatory supervision, however, shows it was served on the Mendocino
County Public Defender, appellant’s counsel, and the petition states the June
1 hearing date on the first page. The “Notice Fixing Time” was filed on the
same date as the violation petition and, like the petition, indicates at the
bottom of the document, “Dist: CRT; DA; PD; FILE,” apparently indicating it
was provided to the public defender. Moreover, regardless of whether
appellant knew of the April 21 appointment, he certainly was aware of his
obligations to “physically report to Probation no later than the next business
day following any release from custody” and “as directed by your Probation


                                        6
Officer,” to “keep the Probation Officer advised of your residence and mailing
address at all times” and to “report in writing on forms provided by the
Probation Department on or before the 15th day of each month”—appellant
signed the “Amended Mandatory Supervision” form elaborating these and
other conditions of his mandatory supervision on January 27, 2020.
      In Gonzalez, the defendant had been arrested by the time the court
issued its opinion, and the court stated the “purposes of the fugitive
disentitlement doctrine would not be furthered by applying it here.”
(Gonzalez, supra, 300 F.3d at p. 1051.) Here, it has been six months since
appellant was released and four since the bench warrants issued. Neither
the record nor appellate counsel suggests any explanation for appellant’s
failure to comply with the requirements that he report to probation and keep
probation apprised of his whereabouts. And since the record indicates the
petition for violation of mandatory supervision and notice of the hearing date
were served on appellant’s counsel, there is a basis for inference that
appellant either has not kept counsel informed how to reach him or has failed
to respond despite counsel informing him of the petition and hearing. Unlike
the situation in Gonzalez, the facts here suggest application of the rationale
that “it would be senseless to decide an appeal whose determination cannot
be enforced.” (Kubby, supra, 97 Cal.App.4th at p. 623.)
      A number of cases finding it proper to dismiss an appeal due to the
defendant being a fugitive from justice grant the defendant 30 days to return
to custody of the authorities before the dismissal becomes effective. (Kubby,
supra, 97 Cal.App.4th at p. 623 [citing cases].) We will follow this course. If
appellant fails to demonstrate he has submitted to the jurisdiction of the
court within 30 days of the issuance of this opinion, the appeal shall be
dismissed.


                                       7
                               DISPOSITION
      The appeal shall be dismissed unless appellant, within 30 days of the
filing of this opinion, surrenders himself to the custody of the appropriate
Mendocino County officials. (Kubby, supra, 97 Cal.App.4th at p. 629.)




                                       8
                                  _________________________
                                  Richman, Acting P.J.


We concur:


_________________________
Stewart, J.


_________________________
Miller, J.




People v. Willett (A158201)




                              9